Tilghman, C. J
A ’certain Thomas Thompson, of the , . ,. . , . . , , • township or Germantown, was, with his sureties, bound m a recognisance of 500 dollars, to appear at the General Court Quarter Sessions for the county of Philadelphia, to answer to , r . „ r ■ , . a charge or gaming. The recognisance-was forfeited, and the question is, whether the Managers of the poor for township of Germantown, or the Commissioners of the county of Philadelphia, are entitled to the money which has recovered on it. The county commissioners claim it the act of 24th March, 1818, by which' it is expressly given to them. The words of this act are very comprehensive, and extend to all fines, issues, amercements, forfeited recognis1 ’ ° anees, and other forfeitures, recovered in the several Courts of the Commonwealth, which are given for the úse of the several counties, respectively, in which the recoveries are had, &c. The managers for the relief of the poor of Germantown, set up a claim under an act passed 27th January, 18l9j entitled (i an act more effectually to prevent the selling of liquors by less measure than a quart, without license, in the city or county of PhiladelphiaP By the second section of this act, the penalties incurred by breach of it, are given to the guardians or overseers of the poor of the city and county, township or district, where the offence shall be committed. And by the fourth section, “ all fines, issues, amercements, forfeited recognisances, and other forfeitures for the appearance of witnesses or defendants, on prosecutions for tippling houses^ which now are, or hereafter shall be set or imposed, lost or forfeited, in the Court of Quarter Sessions of the county of Philadelphia, or the Mayor’s Court for the city of Philadelphia, shall, by the respective clerks of the same, be certified, and estreated to the guardians of the poor of the city of Philadelphia, the district of Southwark, and the township of the Northern Liberties, and to the overseers of the poor of the districts or townships, respectively, where the defendant resides, together with all orders and judgments of the said Courts, respectively, on all forfeited recognisances. *484And so much of the act passed the 24th day of March, 1818, entitled, ‘ An Act appropriating the monies arising from ^nes an<* forfeitures, to county purposes,’ as is hereby supplied, shall be and the same is hereby repealed.” The plain-1*®® contend for the literal construction of this act,, by which it will extend to all recognisances forfeited in all cases what- .. ... _ Jr,J , ever. But it is the opinion or the Court, without doubt, that; such construction would be in manifest contradiction to the intent of the act, plainly shewn both by its title and provisions, and that fay the words all forfeited recognisances, are intended, all recognisances which relate to the offence of selling spiritous liquors, &c. by less measure than one quart, and no others. The money arising from the recognisance in question, which related to a charge of gaming, belonged therefore, not to the plaintiffs, but to the defendants ; of consequence judgment is to be entered for the defendants.
Ewing, for the plaintiffs,
Peters, for the defendants.
Judgment for the defendants.